DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued on U.S. Application No. 16/678,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 34-36, 39, 40, 42-46, 48 and 50-58 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the new feature of the independent claims reciting that there is a product end block including a collection channel with first and second sieve beds with outlet ports connected to the block and wherein the outlet ports in fluid communication with the collection channel, in combination with the other recited structural limitations.  The closest prior art to Whitley et al. ‘487 discloses a manifold and sieve beds in a portable oxygen concentrator, but does not disclose the newly recited product end block arrangement.  All of the other outstanding objections and rejections have also been overcome and are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl